Title: To George Washington from George Clinton, 18 October 1782
From: Clinton, George
To: Washington, George


                  
                     Dear Sir
                     Pokeepsie 18th October 1782.
                  
                  The Bearer Mr Renselaer is very desierous of having an Interview with his Mother who is at New York at Dobb’s Ferry—The Merit of the Familly & particularly the Respect due to the Old Gentleman who is sollicitous that he may have this Indulgence induces me to consent to it and I shall be happy if your Excellency shall deem it expedient to permit it.  I have the Honor to be with the highest Respect & Esteem Your Excellency’s Most Obedt Servt
                  
                     Geo: Clinton
                     
                  
               